21-30071-hcm Doc#25 Filed 03/04/21 Entered 03/04/21 11:38:47 Main Document Pg 1 of 2




                                IN THE UNITED STATES BANKRUPTCY COURT
                                       WESTERN DISTRICT OF TEXAS
                                            EL PASO DIVISION

   IN RE:                                        )
                                                 )       Case No. 21-30071-HCM
   THE GATEWAY VENTURES, LLC                     )
                                                 )       Chapter 11
                                                 )
                     Debtor.                     )

            NOTICE OF APPEARANCE UNDER BANKRUPTCY RULE 9010(b) AND
              REQUEST FOR ALL COPIES OF DOCUMENTS PURSUANT TO
                       BANKRUPTCY RULES 2002, 3017 AND 9007

            Pursuant to Bankruptcy Rule 9010(b), UNION GATEWAY, LLC, a party in interest in the

   above-referenced case, hereby enters this appearance for this party and hereby requests that

   pursuant to 11 U.S.C. § 1109(b) and Bankruptcy Rules 2002, 3017 and 9007, Union Gateway,

   LLC receives copies of all notices given or required to be given in this case and all papers served

   or required to be served in this case, at the office address and telephone number set forth herein.

            Please take further notice that pursuant to § 1109(b) of the Bankruptcy Code, the foregoing

   request includes the notices and papers referred to in the Rules specified above and also includes,

   without limitation, notices of any orders, proposed orders, conformed copies of orders,

   applications, complaints, demands, hearings, motions, reports, petitions, pleadings, or requests,

   and any other documents brought before this Court in this case, whether formal or informal,

   whether written or oral, and whether transmitted or conveyed by mail, delivery, telephone,

   telegraph, telex or otherwise. Said copies shall be addressed to the following address:




                                                     1
   0016677-00101/RLIT/1580573
21-30071-hcm Doc#25 Filed 03/04/21 Entered 03/04/21 11:38:47 Main Document Pg 2 of 2




                                Ryan Little
                                Mounce, Green, Myers, Safi,
                                Paxson & Galatzan, P.C.
                                P. O. Drawer 1977
                                El Paso, Texas 79950-1977
                                (915) 532-2000
                                Facsimile: (915) 541-1597
                                little@mgmsg.com

                                                    Respectfully submitted,

                                                    MOUNCE, GREEN, MYERS,
                                                    SAFI, PAXSON & GALATZAN
                                                    A Professional Corporation
                                                    P.O. Drawer 1977
                                                    El Paso, Texas 79950-1977
                                                    Phone: (915) 532-2000
                                                    Telefax: (915) 541-1526
                                                    Email: little@mgmsg.com




                                             By:    _________________________________
                                                    RYAN LITTLE
                                                    State Bar No. 24041349


                                        CERTIFICATE OF SERVICE

          I, Ryan Little, hereby certify on this 4th day of March, 2021, a true and correct copy of the
   foregoing was forwarded by e-mail to (jcarruth@wkpz.com) Jeff Carruth, Esq., Attorney for
   Debtor, 3030 Matlock Road, Suite 201, Arlington, Texas 76015 and by e-mail to Ronald E. Ingalls,
   by email at ron@ingallstrustee.com, P.O. Box 2867, Fredericksburg, Texas 78624-1927.




                                                              ______________________________
                                                              Ryan Little




                                                       2
   0016677-00101/RLIT/1580573
